Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed May 3, 2022, with respect to the provisional obvious double patenting rejection have been fully considered and are persuasive.  The obvious double patenting rejection of claims 1 and 3-15 has been withdrawn. 
Allowable Subject Matter

Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 3-6, 9-14, the prior art of record fails to anticipate or render, singly or in combination, obvious the claimed limitations, especially "in case that the first terminal is located in the risk area, obtaining pedestrian-to-vehicle (P2V) data based on the SSB identification information corresponding to the identified SSB" within context of the claim as a whole.
Regarding claims 7, 8, and 15, the prior art of record fails to anticipate or render, singly or in combination, obvious the claimed limitations, especially "in case that the first terminal is located in the risk area, receiving a pedestrian-to-vehicle (P2V) transmission resource allocation request from the first terminal based on the at least on SSB and the SSB identification information corresponding to the risk area” within context of the claim as a whole.
Consequently, the disclosed independent claims are allowed on behalf of the above-discussed reasons, and also preserved via Applicant Arguments/Remarks filed on May 3, 2022 as well.  Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647